IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT




                             No. 00-50637
                         Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

OSCAR MATA-HUERTA, also known as
Oscar Mata,

                                           Defendant-Appellant;

                         ____________________

                           Consolidated with
                              No. 00-50704
                         _____________________


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

BERNARDO GARZON-SERNA,
                                           Defendant- Appellant;

                         ____________________

                           Consolidated with
                              No. 00-50771
                         _____________________


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

AMADOR GARAVITO-REYES, also known as
Amador Garavito,
                                           Defendant-Appellant;
                             No. 00-50637
                    c/w Nos. 00-50704 & 00-50771 &
                               00-50774
                                 - 2 -

                         ____________________

                          Consolidated with
                             No. 00-50774
                        _____________________


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

BERNARDO EDUARDO CASTANEDA-QUINTANA,
also known as Eduardo Quintana,
                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeals from the United States District Court
                for the Western District of Texas

                         - - - - - - - - - -
                          February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Oscar Mata-Huerta, Bernardo Garzon-Serna, Amador Garavito-

Reyes, Bernardo Eduardo Castaneda-Quintana (collectively the

Defendants) appeal their sentences following their guilty plea

convictions for illegal re-entry after deportation in violation

of 8 U.S.C. § 1326.    The Defendants argue that their sentences

should not have exceeded the two-year maximum sentence under 8

U.S.C. § 1326(a).    The Defendants acknowledge that their argument

is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), but they seek to preserve the issue for Supreme Court

review in light of Apprendi v. New Jersey, 530 U.S. 466.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50637
                   c/w Nos. 00-50704 & 00-50771 &
                              00-50774
                                - 3 -

     The Defendants’ argument is foreclosed by Almendarez-Torres,
523 U.S. at 235.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that the judgments of the district court be affirmed and that an

appellee’s brief not be required.   The motion is granted.

     AFFIRMED; MOTION GRANTED.